— Appeal from an “Order and Judgment,” granted at a Special Term of the Supreme Court and entered in Rensselaer county clerk’s office reducing the assessment on property of relators for the year 1938. The property was assessed for the year in question, land, $3,300; buildings, $5,700; full value, $9,000. The judgment declares the assessment erroneous by reason of overvaluation to the extent of $1,300. By the decision on which the judgment was entered it was found that irrespective of the property in question the assessed valuation of real estate generally, upon the assessment roll for the year 1938 is at the rate of seventy-eight per cent of the actual or market value. Upon this basis the judgment directed that the assessment of relators’ property should be $6,006. There is sufficient evidence to support the judgment. Judgment and order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.